June 2011 Investor Presentation Great Plains Energy Investor Presentation June 2011 Exhibit 99.1 2 June 2011 Investor Presentation Statements made in this presentation that are not based on historical facts are forward-looking, may involve risks and uncertainties, and are intended to be as of the date when made. Forward-looking statements include, but are not limited to, the outcome of regulatory proceedings, cost estimates of capital projects and other matters affecting future operations. In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, Great Plains Energy and KCP&L are providing a number of important factors that could cause actual results to differ materially from the provided forward-looking information. These important factors include: future economic conditions in regional, national and international markets and their effects on sales, prices and costs, including but not limited to possible further deterioration in economic conditions and the timing and extent of any economic recovery; prices and availability of electricity in regional and national wholesale markets; market perception of the energy industry, Great Plains Energy and KCP&L; changes in business strategy, operations or development plans; effects of current or proposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulators regarding rates the companies can charge for electricity; adverse changes in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to, air and water quality; financial market conditions and performance including, but not limited to, changes in interest rates and credit spreads and in availability and cost of capital and the effects on nuclear decommissioning trust and pension plan assets and costs; impairments of long-lived assets or goodwill; credit ratings; inflation rates; effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; ability to carry out marketing and sales plans; weather conditions including, but not limited to, weather- related damage and their effects on sales, prices and costs; cost, availability, quality and deliverability of fuel; the inherent uncertainties in estimating the effects of weather, economic conditions and other factors on customer consumption and financial results; ability to achieve generation goals and the occurrence and duration of planned and unplanned generation outages; delays in the anticipated in-service dates and cost increases of additional generation, transmission, distribution or other projects; the inherent risks associated with the ownership and operation of a nuclear facility including, but not limited to, environmental, health, safety, regulatory and financial risks; workforce risks, including, but not limited to, increased costs of retirement, health care and other benefits; and other risks and uncertainties. This list of factors is not all-inclusive because it is not possible to predict all factors. Other risk factors are detailed from time to time in Great Plains Energy’s and KCP&L’s quarterly reports on Form 10-Q and annual report on Form 10-K filed with the Securities and Exchange Commission.Each forward-looking statement speaks only as of the date of the particular statement.Great Plains Energy and KCP&L undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. Forward-Looking Statement 3 June 2011 Investor Presentation Company Overview 4 June 2011 Investor Presentation •Solid Midwest electric utility operating under the KCP&L brand •Transformational events in 2008 to focus business model on fully regulated utility operations –Sale of Strategic Energy –Acquisition of Aquila (now KCP&L Greater Missouri Operations, or “GMO”) •Company attributes –~824,600 customers / 3,200 employees –~6,600 MW of primarily low-cost coal baseload generation –5-year projected synergies post-GMO acquisition of~$760M –~$8.8bn in assets at 2010YE –~$5.6bn in rate base Service Territories: KCP&L and GMO Business Highlights 2010 Retail MWh Sold by Customer Type* 2010 Retail MWh Sales by Jurisdiction* 2010 MWh Generated by Fuel Type* Total: ~ 23,806 MWhs Total: ~ 23,806 MWhs Total: ~ 26,679 MWhs Solid Vertically-Integrated Midwest Utility * In thousands 5 June 2011 Investor Presentation •Strong Midwest electric utilities focused on regulated operations in Missouri and Kansas •Diversified customer base includes ~824,600 residential, commercial, and industrial customers •~6,600 Megawatts of generation capacity •Low-cost generation mix: 80% coal, 17% nuclear (Wolf Creek), 2% natural gas/oil and 1% wind in 2010 100% Regulated Electric Utility Operations Focus •Growth and stability in earnings driven by sizable regulated investments as part of the Comprehensive Energy Plan (“CEP”) –Wind, environmental retrofits and Iatan 2 baseload coal plant all in-service •Organic growth potential through environmental, transmission, renewable energy and on-going reliability-related investment Attractive Platform for Long-Term Earnings Growth •Constructive outcomes in 2006, 2007 and 2008 rate cases in Missouri and Kansas •Recent cases –Kansas - In 2010, the KCC authorized a revenue increase of $22 million and brought Iatan 2 into rate base with minimal disallowance –Missouri - In 2011, the MPSC authorized revenue increases totaling $100.3*million for KCP&L -MO and GMO and brought Iatan 2 into rate base with minimal disallowance Diligent Regulatory Approach •Cash flow and earnings heavily driven by regulated operations and cost recovery mechanisms •Ample liquidity currently available under $1.25bn credit facilities •Sustainable dividend and pay-out, right-sized to fund growth and to preserve liquidity •Stable Outlook at Moody’s and S&P Improved Financial Position Strong Platform * Approximately $7.7 millionof the GMO - L&P division increase is deferred and will be phased in, including carrying costs, overa two-year period 6 June 2011 Investor Presentation Comprehensive Energy Plan Project description Comments •100 MW plant in Spearville, KS •Began construction in 2005 ü Completed in Q3 2006 ü In rate base from 1/1/2007 ü No regulatory disallowance •Selective Catalytic Reduction (SCR) unit at LaCygne 1 ü Completed in Q2 2007 ü In rate base from 1/1/2008 ü No regulatory disallowance •Air Quality Control System at Iatan 1 üCompleted in Q2 2009 üIncluded in KCP&L KS, KCP&L MO and GMO rate base with minimal disallowance •Construction of Iatan 2 super-critical coal plant (850 MW; 73% GXP ownership share)1 üIn-service on 8/26/2010; Included in KCP&L KS, KCP&L MO and GMO rate base with minimal (1%) disallowance Great Plains Energy effectively executed all elements of its Comprehensive Energy Plan and received constructive regulatory treatment Iatan 2 Iatan 1 Environmental LaCygne Environmental Wind 1 Includes post-combustion environmental technologies including an SCR system, wet flue gas desulphurization system and fabric filter to control emissions Strong Track Record of Execution 7 June 2011 Investor Presentation Rate Jurisdiction Initial Request Amount Approved Effective Date Rate Base Return on Equity Rate-making Equity Ratio KCP&L - Missouri 1/1/2007 11.25% 53.69% KCP&L - Missouri 1/1/2008 10.75% 57.62% KCP&L - Missouri 9/1/2009 n/a4 46.63% KCP&L - Missouri 5/4/2011 10.00% 46.30% KCP&L - Kansas 1/1/2007 n/a2 n/a KCP&L - Kansas 1/1/2008 n/a3 n/a KCP&L - Kansas 8/1/2009 n/a4 50.75% KCP&L - Kansas 12/1/2010 10.00% 49.66% GMO - MPS 6/1/2007 10.25% 48.17% GMO - MPS 9/1/2009 n/a5 45.95% GMO - MPS 6/25/20117 10.00% 46.58% GMO - L&P 6/1/2007 10.25% 48.17% GMO - L&P 9/1/2009 n/a5 45.95% GMO - L&P 6/25/20117 10.00% 46.58% 1Rate Base amounts are approximate amounts since the cases were black box settlements; 2Iatan 2 AFUDC calculation was set at 8.5%; 3Iatan 2 AFUDC calculation was set at 8.3%; 4 Iatan 2 AFUDC calculation was set at 8.25%; 5 Iatan 2 AFUDC calculation was set at 10.2%; 6 Approximately $7.7 million is deferred and will be phased in, including carrying costs, over a two-year period; 7 Current effective date Focused Regulatory Approach 8 June 2011 Investor Presentation Coal Unit MW SCR Scrubber Bag House Other Particulate Control (f) Mercury Controls Cooling Tower Iatan 1 621(a) Iatan 2 618(a) LaCygne 1 368(a) LaCygne 2 341(a) Hawthorn 5 Sibley 1 and 2 Sibley 3 Montrose 1, 2 and 3 Lake Road 4 99 Jeffrey Energy Center 1, 2 and 3 173(a) If a scrubber is installed on both LaCygne 2 and Sibley 3, roughly 81 percent of the installed coal capacity would have scrubbers (a) KCP&L’s share of jointly-owned facility (b) LaCygne 1 currently has a scrubber installed; however, 2011-2013 capital expenditure plan includes the installation a new scrubber on the unit (c) Existing scrubber removes particulate matter; a baghouse is expected to be installed (d) Existing precipitator will be replaced by a baghouse (e) Sibley 1 and 2 both have SNCRs installed (f)Particulate control provided by existing baghouse for Iatan 1, Iatan 2 and Hawthorn 5 √Installed Coal Fleet Emissions Control Equipment 9 June 2011 Investor Presentation 2010 Highlights and 2011 Regulatory / Operations Update 10 June 2011 Investor Presentation üCompleted Iatan 2 consistent with 2005 scheduled commitment of “summer 2010” üAchieved top-tier customer satisfaction üCompleted KCP&L’s Kansas rate case; filed cases for KCP&L and GMO in Missouri üImproved generation fleet performance üCompleted 48 MW Spearville 2 wind facility üObtained improved outlooks (from “Negative” to “Stable”) at Moody’s and S&P 2010 Highlights 11 June 2011 Investor Presentation 2010 Milestones - Iatan 2 12 June 2011 Investor Presentation Source: 2ower Residential Study Results (3Q09 to 2Q10) Customer Satisfaction 13 June 2011 Investor Presentation •Annual Revenue Increase of $22.0 million (vs. Updated Company Request of $50.9 Million) •10.00% Authorized ROE (vs. Updated Company Request of 10.75%); Equity Ratio of 49.66% •Iatan 2 in Service and Added to Rate Base –Total project disallowance of $20.4 million of budgeted costs, or about 1% ($5.1 million KCP&L Kansas jurisdictional share) •Minimal Iatan 1 Environmental Project Disallowance •Kansas Jurisdictional Rate Base of $1.781 Billion •Requested Environmental Rider Denied •New Rates Effective 12/1/10 KCP&L Kansas Rate Case Results 14 June 2011 Investor Presentation •Annual Revenue Increase of $34.8 Million or 5.25% (vs. Updated Company Request of $66.5 million) Effective May 4, 2011 •10.00% Authorized ROE (vs. Updated Company Request of 10.75%); Equity Ratio of 46.3% •Iatan 2 in Service and Added to Rate Base -Total Project Disallowance of $21.1 Million ($6.2 million for KCP&L Missouri Jurisdictional Share) or ~1 Percent of Total Project Cost •Minimal Iatan 1 Environmental Project Disallowance •KCP&L Missouri Jurisdictional Rate Base of $2.036 Billion •Off-System Sales Margin Threshold Set at $45.9 Million Missouri Jurisdictional Share -Compares to Updated Company Request of $29.4 million KCP&L Missouri Rate Case Results 15 June 2011 Investor Presentation •Authorized Annual Combined Revenue Increase of $65.5* Million (vs.
